UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4692


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

GASPAR LOPEZ-DIAZ,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:14-cr-00204-HMH-1)


Submitted:   February 9, 2015             Decided:   March 4, 2015


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant   Federal   Public   Defender,
Greenville, South Carolina, for Appellant. William N. Nettles,
United States Attorney, Carrie Fisher Sherard, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gaspar     Lopez-Diaz            pleaded           guilty        to     illegally

reentering the United States after having been removed following

a   felony      conviction,        in    violation      of    8    U.S.C.       §    1326(a)(1),

(b)(1)    (2012).         The       district        court    sentenced          Lopez-Diaz      to

eighteen months of imprisonment and he now appeals.                                     For the

reasons that follow, we affirm.

               Gaspar-Lopez argues on appeal that the district court

failed    to     adequately        explain      the    sentence.           In    sentencing      a

defendant,       a    district       court      must    conduct       an    “individualized

assessment” of the particular facts of every sentence, whether

the     court    imposes       a    sentence        above,        below,    or       within    the

Guidelines range.          United States v. Carter, 564 F.3d 325, 330

(4th    Cir.     2009).        In       addition,      “[w]here      [a    party]       presents

nonfrivolous reasons for imposing a different sentence than that

set forth in the advisory Guidelines, a district judge should

address the party’s arguments and explain why he has rejected

those     arguments.”              Id.     at   328     (internal          quotation          marks

omitted).

               Our    review       of    this    issue       is    for     plain      error,     as

Lopez-Diaz did not request a sentence other than that which he

received.        See United States v. Lynn, 592 F.3d 572, 578 (4th

Cir. 2010).          “To establish plain error, [a defendant] must show

that an error occurred, that the error was plain, and that the

                                                2
error    affected       his    substantial       rights.”         United      States    v.

Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                      Even if Lopez-Diaz

satisfies these requirements, “correction of the error remains

within our discretion, which we should not exercise unless the

error    seriously        affects      the   fairness,      integrity         or     public

reputation of judicial proceedings.”                   Id. (internal quotation

marks and alterations omitted).

            In      the       sentencing         context,    an        error       affects

substantial rights if the defendant can show that the sentence

imposed “was longer than that to which he would otherwise be

subject.”        United States v. Washington, 404 F.3d 834, 849 (4th

Cir.     2005)    (internal       quotation       marks     omitted).           We     have

thoroughly        reviewed       the    record      and     the        relevant      legal

authorities       and     conclude       that      Lopez-Diaz       has       failed    to

demonstrate that the district court committed plain error in

sentencing him to the low end of the advisory Guidelines range.

See United States v. Hernandez, 603 F.3d 267, 272 (4th Cir.

2010).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented      in    the    materials




                                             3
before this court and argument would not aid in the decisional

process.



                                                      AFFIRMED




                              4